DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/2/2022 has been entered and claims 4 and 12 are cancelled, thus claims 1-3, 5-11 and 13-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




 	Claims 1, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamansky et al. US PGPub. 2015/0228929 of record. 	Regarding claim 1, Lamansky teaches a display device (100, fig. 1) [0028] comprising:  	a light emitting element layer (124+126+128, fig. 1; hereinafter called 126’) [0029];   	an optical pattern layer (116+115+114, fig. 1; hereinafter called 115’) [0028] disposed on the light emitting element layer (126’), the optical pattern layer (115’) comprising:  	first pattern layer (116, fig. 1) [0028] having a first refractive index (higher refractive index, [0028]), the first pattern layer (116) comprising: a base part (bottom portion of 116, fig. 1); and  	protruding parts (115, fig. 1) protruded from the base part (116) and spaced apart from each other; and 	 a second pattern layer (114, fig. 1) [0028] disposed on the first pattern layer (116) and having a second refractive index (lower refractive index, [0028]) less than the first refractive index [0028]; and 	an optical member (optical coupling layer 118, fig. 1) [0031] disposed between the light emitting layer (126’) and the optical pattern layer (115’), wherein
  	The first pattern layer (116) is disposed directly above the optical member (118), and 	the second pattern layer (114) is a planarization layer and is filled between the protruding parts (115) (Lamansky et al., fig. 1).  	Regarding claim 5, Lamansky teaches the display device of claim 1, wherein each of the protruding parts (115) has a cylindrical (round posts, [0034]) or prismatic shape protruding from the base part (116) (Lamansky et al., fig.1, [0034]).  	Regarding claim 6, Lamansky teaches the display device of claim 1, wherein each of the protruding parts (115) comprises:  	a bottom surface (hereinafter called 115b, fig. 1) adjacent to the base part (116);  	a ceiling surface (top surface, hereinafter called 115t, fig. 1) facing the bottom surface (115b); and  	a side surface (hereinafter called 115s, fig. 1) extended between the bottom surface (115b) and the ceiling surface (115t), wherein an inclination angle of the side surface (115s) with respect to the bottom surface (115b) on a cross section perpendicular to the base part (116) is in a range from about 70° to about 90° (right angle of protrusion 115, fig. 1) (Lamansky et al., fig. 1).                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky et al. US PGPub. 2015/0228929 of record as applied to claim 1 above, and further in view of Park et al. US PGPub. 2015/0041779 of record. 	Regarding claim 2, Lamansky teaches the display device of claim 1, wherein the light emitting element layer (126’) comprises: a first electrode (128, fig. 1) [0028];  	a second electrode (124, fig. 1) [0028] facing the first electrode (128);  	a light emitting layer (126, fig. 1) [0029] disposed between the first electrode (128) and the second electrode (124) and comprising an organic electroluminescent material [0029] or a quantum dot; and 	an encapsulation layer (122, fig. 1) [0030] disposed on the second electrode (124), and the second electrode (124) is a transmissive electrode [0029] or a transflective electrode (Lamansky et al., fig. 1, [0028]-[0029]).  	But Lamansky fails to teach wherein the first electrode (128) is a reflective electrode. 	However, Park teaches a display device (1000, fig. 2) [0035] wherein the first electrode (E1, fig. 2) [0046] is a reflective electrode [0046] (Park et al., fig. 2, [0046]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the first electrode of Lamansky with the reflective material of the first electrode of Park because reflective materials for top emission type OLED display are well-known in the art and such substitution is art recognized equivalence for the same purpose (as a bottom electrode) to obtain predictable results such as a top emission OLED with excellent light extraction efficiency (see MPEP 2144.06).
Regarding claim 11, Lamansky does not teach the display device of claim 1, wherein: the first refractive index (high refractive index) is from about 1.5 to about 1.7, and a difference between the first refractive index (low refractive index) and the second refractive index (high refractive index) is equal to or greater than about 0.1.  	However, Park teaches a display device (1000, fig. 2) [0035] comprising and optical pattern (LRO and HRL, fig. 2) [0055] wherein: the first refractive index (high refractive index layer HRL) is from about 1.5 to about 1.7 (1.6, [0058]), and a difference between the first refractive index (1.6) and the second refractive index (low refractive index layer LRO with refractive index of 1.4 [0056]) is equal to or greater than about 0.1 (1.6-1.4 = 0.1) (Part et al., fig. 2, [0056] and [058]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the materials of the high/first refractive layer and the low/second refractive layers of Lamansky with the materials of the high/first refractive layer and the low/second refractive layers of Park because such materials are well know in the art and such material/structure is/are art recognized and suitable for the intended purpose of interface of low and high refractive layers for light extraction efficiency improvement  (see MPEP 2144.07). 	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky et al. US PGPub. 2015/0228929 as applied to claim 6 above, and further in view of Naraoka et al. US PGPub. 2014/0001448, both of record. 	Regarding claim 7, Lamansky does not teach the display device of claim 6, wherein the bottom surface (115b) has a width in a range from about 4 µm to about 10 µm the cross section perpendicular to the base part (116).  	However, Naraoka teaches an organic electroluminescent device (1, fig. 4) [0044] comprising an optical pattern layer (40, fig. 4) [0045] disposed on the light emitting element layer (10+20+30, fig. 4) [0045], the optical pattern layer (40) comprising: 	first pattern layer (41, fig. 4) [0064] having a first refractive index (higher refractive index, [0064]), the first pattern layer (41) comprising: protruding parts (411, fig. 4) [0066] spaced apart from each other on the base part (41); and a second pattern layer (42, fig. 4) [0064] disposed on the first pattern layer (41) and having a second refractive index (lower refractive index, [0064]) less than the first refractive index, 	wherein the bottom surface (412, fig. 4) [0066] of the protruding parts (411) has a width (d3, fig. 4) [0076] in a range from about 4 µm to about 10 µm (5µm or more, [0076]) the cross section perpendicular to the base part (41) (Naraoka et al., fig. 4, [0076]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lamansky with the teaching of Naraoka by using the width of the protruding parts as taught by Naraoka and in the range as claimed in order to efficiently guide the light (Naraoka et al., [0077]) thereby improving external quantum efficiency of the OLED device (Naraoka et al.,  [0010]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	Regarding claim 8, Lamansky does not teach the display device of claim 6, wherein: each of the protruding parts (115) has a height in a range from about 7 µm to about 15 µm and the height is a minimum spaced distance between the bottom surface (115b) and the ceiling surface (115t). 	However, Naraoka teaches an organic electroluminescent device (1, fig. 4) [0044] comprising an optical pattern layer (40, fig. 4) [0045] disposed on the light emitting element layer (10+20+30, fig. 4) [0045], the optical pattern layer (40) comprising: 	first pattern layer (41, fig. 4) [0064] having a first refractive index (higher refractive index, [0064]), the first pattern layer (41) comprising: protruding parts (411, fig. 4) [0066] spaced apart from each other on the base part (41); and a second pattern layer (42, fig. 4) [0064] disposed on the first pattern layer (41) and having a second refractive index (lower refractive index, [0064]) less than the first refractive index, 	wherein each of the protruding parts (411) has a height (d2, fig. 4) [0076] in a range from about 7 µm to about 15 µm (5 µm or more, and 20 µm or more, [0076]) and the height (d2) is a minimum spaced distance between the bottom surface (412, fig. 4) [0074] and the ceiling surface (411B, fig. 4) [0074] (Naraoka et al., fig. 4, [0076]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lamansky with the teaching of Naraoka by using the height of the protruding parts as taught by Naraoka and in the range as claimed in order to efficiently guide the light (Naraoka et al., [0077]) thereby improving external quantum efficiency of the OLED device (Naraoka et al.,  [0010]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	Regarding claim 9, Lamansky teaches the display device of claim 6, wherein: the protruding parts (115) comprise a first protruding part (left most protruding part, fig. 1; hereinafter 115’) and a second protruding part (adjacent protruding part to the leftmost protruding part, fig. 1; hereinafter 115’’), which are adjacent to each other (Lamansky et al., fig. 1) 	But Lamansky fails to teach wherein a minimum spaced distance between the bottom surface (115b) of the first protruding part (115’) and the bottom surface (115b) of the second protruding part (115’’) is in a range from about 4 µm to about 10 µm.  	However, Naraoka teaches an organic electroluminescent device (1, fig. 4) [0044] comprising an optical pattern layer (40, fig. 4) [0045] disposed on the light emitting element layer (10+20+30, fig. 4) [0045], the optical pattern layer (40) comprising: 	first pattern layer (41, fig. 4) [0064] having a first refractive index (higher refractive index, [0064]), the first pattern layer (41) comprising: protruding parts (411, fig. 4) [0066] spaced apart from each other on the base part (41); and a second pattern layer (42, fig. 4) [0064] disposed on the first pattern layer (41) and having a second refractive index (lower refractive index, [0064]) less than the first refractive index, 	wherein a minimum spaced distance (d4, fig. 4) [0076] between the bottom surface (412) of the first protruding part (411) and the bottom surface (412) of the second protruding part (411) is in a range from about 4 µm to about 10 µm (5µm or more, [0076]) (Naraoka et al., fig. 4, [0076]).	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lamansky with the teaching of Naraoka by using the spacing of the protruding parts as taught by Naraoka and in the range as claimed in order to efficiently guide the light (Naraoka et al., [0077]) thereby improving external quantum efficiency of the OLED device (Naraoka et al.,  [0010]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	Regarding claim 10, Lamansky does not teach the display device of claim 6, wherein the bottom surface (115b) has a width that is different from a width of the ceiling surface (115t).  	However, Naraoka teaches an organic electroluminescent device (1, fig. 4-5) [0044] comprising an optical pattern layer (40, fig. 4) [0045] disposed on the light emitting element layer (10+20+30, fig. 4) [0045], the optical pattern layer (40) comprising: 	first pattern layer (41, fig. 4) [0064] having a first refractive index (higher refractive index, [0064]), the first pattern layer (41) comprising: protruding parts (411, fig. 4) [0066] spaced apart from each other on the base part (41); and a second pattern layer (42, fig. 4) [0064] disposed on the first pattern layer (41) and having a second refractive index (lower refractive index, [0064]) less than the first refractive index, 	wherein the bottom surface has a width that is different from a width of the ceiling surface (see tapered shape of the protrusion 411, fig. 5) (Naraoka et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the shape of the protruding parts of Lamansky with the tapered shape of the protruding part of Naraoka such that the bottom surface has a width that is different from a width of the ceiling surface because protruding parts of an optical pattern is well-known in the art and such material/structure is art recognized and suitable for the intended purpose of controlling light to be efficiently introduced into the lower refractive layer (Naraoka et al., [073] or externally to the viewer (see MPEP 2144.07). 	                                  Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious the display device “wherein the optical member comprises at least one of a polarizing layer and a color filter layer” as recited in claim 3 and in combination with the limitation in claim 1 comprising “an optical member disposed between the light emitting element and the optical pattern layer.”
Claims 13-20 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising “an optical pattern layer disposed on the light emitting element layer and comprising: a first pattern layer having a first refractive index; and a second pattern layer having a second refractive index less than the first
refractive index” in combination with the limitation wherein “the optical member comprises a color filter layer, the color filter layer comprises a light shielding part disposed between a plurality of color filters, which are spaced apart from each other and an organic layer disposed on the plurality of color filters, … and the organic layer is filled between the plurality of color filters” as recited in claim 13. 	Claims 14-20 are also allowed for further limiting and depending upon allowed claim 13.
	

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-11 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection using the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	Specifically, the optical member is the current rejection is the optical coupling member (118) which was not used in the previous rejection, but a secondary reference, Park, was used to teach the optical member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892